Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 1 of 42




                       Exhibit 1
    Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 2 of 42




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS

                                                   )
JOSEPH PRAUSE, Individually and on                 )
Behalf of All Others Similarly Situated,           )     Case No. 4:17-cv-02368
                                                   )
                                     Plaintiff,    )
                                                   )
                        v.                         )
                                                   )
                                                   )
TECHNIPFMC PLC, TORE HALVORSEN,                    )
and DIANNE B. RALSTON,                             )
                                                   )
                                                   )
                                  Defendants.      )
                                                   )

                  STIPULATION AND AGREEMENT OF SETTLEMENT

       This Stipulation and Agreement of Settlement, dated as of December 13, 2020

(“Stipulation”) is submitted pursuant to Rule 23 of the Federal Rules of Civil Procedure. Subject

to the approval of the Court (defined below), this Stipulation is entered into between (a) Class

Representative Joseph Prause (the “Class Representative” or “Prause”), individually and on behalf

of the Settlement Class (defined below), and (b) defendants TechnipFMC plc (“TechnipFMC”),

Tore Halvorsen (“Halvorsen”), and Dianne B. Ralston (“Ralston”) (collectively, the “Individual

Defendants”; and, together with TechnipFMC, the “Defendants”; and together with the Class

Representative, the “Parties”), by and through their respective counsel in the above-captioned

consolidated class action, and embodies the terms and conditions of the settlement of the Action

(defined below).1 Subject to the approval of the Court and the terms and conditions expressly

provided herein, this Stipulation is intended to fully, finally and forever compromise, settle,

release, resolve, and dismiss with prejudice the Action and all claims against Defendants.


1
  All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed
to them in ¶ 1 herein.
   Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 3 of 42




       WHEREAS:

       A.      On August 3, 2017, Prause filed a class action complaint (ECF No. 1) in the United

States District Court for the Southern District of Texas (the “Court”) against TechnipFMC plc,

Douglas J. Pferdehirt (“Pferdehirt”), and Maryann T. Mannen (“Mannen”), styled as Prause v.

TechnipFMC plc, et al., No. 4:17-cv-2368 (S.D. Tex.).

       B.      On October 23, 2017, Prause filed a motion for appointment as lead plaintiff and

approval of his selection of Pomerantz LLP as lead counsel, pursuant to the Private Securities

Litigation Reform Act of 1995 (“PSLRA”) (ECF No. 19).

       C.      By Order dated December 8, 2017 (ECF No. 27), the Court appointed Prause as

lead plaintiff for the Action and approved Prause’s selection of Pomerantz LLP as lead counsel.

       D.      On January 2, 2018, the Court entered a joint stipulation and proposed case

management plan (ECF No. 28), pursuant to which a response to the then currently filed complaint

was not required, and Prause was to file an amended complaint on or before forty-five (45) days

after the Court entered an order appointing a lead plaintiff and lead counsel.

       E.      On January 22, 2018, Prause filed and served his Amended Class Action Complaint

(the “Complaint”) (ECF No. 30), asserting claims against TechnipFMC, Pferdehirt and Mannen

arising under Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Securities and Exchange Commission Rule 10b-5, 17 C.F.R. § 240.10b-5, promulgated thereunder,

and against Pferdehirt and Mannen arising under Section 20(a) of the Exchange Act. In addition,

Prause also asserted claims against TechnipFMC, Halvorsen and Ralston arising under Section 11

of the Securities Act of 1933 (the “Securities Act”) and against Halvorsen and Ralston arising

under Section 15 of the Securities Act.

       F.      On March 8, 2018, TechnipFMC, Mannen, Pferdehirt, and Ralston moved to




                                                 2
   Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 4 of 42




dismiss the Complaint (ECF No. 34). On June 6, 2018, Halvorsen joined in the motion to dismiss

filed by TechnipFMC, Mannen, Pferdehirt, and Ralston (ECF No. 50). On June 15, 2018, the

Court heard argument on the motion to dismiss.

       G.      On January 18, 2019, the Court issued an Opinion and entered an Order that granted

the motion to dismiss with regard to Prause’s claims arising under the Exchange Act and Section

15 of the Securities Act, and denied the motion to dismiss with regard to Prause’s claims arising

under Section 11 of the Securities Act against TechnipFMC, Halvorsen, and Ralston (ECF No.

58). On February 15, 2019, Defendants answered the Complaint (ECF No. 62).

       H.      Commencing in January 2019, the Parties served discovery requests and responses

to discovery requests, including initial disclosures, requests for production of documents,

interrogatories, and requests for admission, and conducted numerous meet and confer discussions

to resolve disputes over the scope of document discovery.

       I.      On April 3, 2019, Prause moved the Court to certify the Action as a class action

and to appoint Prause and Pomerantz LLP as the class representative and class counsel,

respectively (ECF No. 63). Defendants opposed the motion on June 24, 2019 (ECF No. 77). On

September 13, 2019, the Court heard argument on the motion for class certification.

       J.      By Order dated March 9, 2020 (ECF No. 96), the Court granted Prause’s motion to

certify the Action as a class action, appointing Prause as the Class Representative, Pomerantz LLP

as Class Counsel.

       K.       On April 14, 2020, Prause filed an unopposed motion for an Order establishing a

program and schedule for notice to the class of pending class action (ECF No. 113). On May 26,

2020, the Court entered an Order approving Prause’s unopposed motion for an Order establishing

a program and schedule for notice to the class of pending class action (ECF No. 132). On June 5,




                                                 3
   Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 5 of 42




2020, the notices were disseminated to the class members by mail and publication.

       L.      Fact discovery ultimately concluded on December 6, 2019, with the exception of a

corporate deposition of TechnipFMC taken pursuant to Federal Rule of Civil Procedure 30 on

December 13, 2019. Expert reports were submitted January 13, 2020, and rebuttal reports were

submitted on February 14, 2020. Expert discovery concluded on March 4, 2020.

       M.      On April 6, 2020, Prause filed a motion for partial summary judgment (ECF No.

97-1) and Defendants filed a motion for summary judgment (ECF No. 101), and the Parties filed

opposition briefs (ECF Nos. 114, 119 134-2), and reply briefs (ECF Nos. 124, 128) on April 27,

2020 and May 4, 2020, respectively. On July 21, 2020, the Court heard argument on the motions

for summary judgment.

       N.      On May 27, 2020, the Parties filed the joint pretrial order (ECF No. 144).

       O.      Beginning in the fall of 2019, the Parties participated in various discussions

concerning whether a negotiated settlement could be reached. The Parties engaged highly

experienced, neutral mediators—former Judge Daniel Weinstein (“Judge Weinstein”) and former

Ambassador David Carden (“Ambassador Carden”). On September 20, 2019, Judge Weinstein

and Ambassador Carden facilitated a mediation between the Parties in New York, New York. In

advance of the September 20, 2019 mediation, both sides submitted and exchanged lengthy

mediation briefs outlining their respective analyses of the claims and defenses in the Action, and

collectively submitted a substantial amount of evidence in support of their respective positions.

The mediation was not successful.

       P.      Discussions between the Parties about whether a negotiated settlement could be

reached continued and on March 18, 2020, after the end of expert discovery and before submission

of summary judgment briefs, the Parties participated in a second mediation session with Judge




                                                4
   Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 6 of 42




Weinstein and Ambassador Carden that took place via video conference. In advance of the March

18, 2020 mediation, the Parties again submitted and exchanged extensive mediation briefs. The

mediation was not successful.

        Q.      On November 12, 2020, Class Counsel and Defendants’ Counsel, with assistance

from Judge Weinstein and Ambassador Carden, reached an agreement-in-principle to settle the

Action that was memorialized in a memorandum of understanding (the “MOU”) executed on

November 13, 2020.

        R.      This Stipulation (together with the exhibits hereto) reflects the final and binding

agreement between the Parties.

        S.      Based upon their investigation, prosecution and mediation of the case, the Class

Representative and Class Counsel have concluded that the terms and conditions of this Stipulation

are fair, reasonable and adequate to the Class Representative and the other members of the

Settlement Class, and in their best interests. Based on the Class Representative’s direct oversight

of the prosecution of this matter and with the advice of his counsel, the Class Representative has

agreed to settle and release the claims raised in the Action pursuant to the terms and provisions of

this Stipulation, after considering, among other things: (a) the substantial financial benefit that the

members of the Settlement Class will receive under the proposed Settlement; and (b) the

significant risks and costs of continued litigation and trial.

        T.      This Stipulation constitutes a compromise of matters that are in dispute between

the Parties. Defendants are entering into this Stipulation solely to eliminate the burden, expense,

uncertainty, and risk of further litigation. Defendants have denied and continue to deny each and

all of the claims and contentions alleged by Class Representative in the Action. Defendants

expressly have denied and continue to deny all allegations of wrongdoing or liability against them




                                                   5
   Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 7 of 42




arising out of any of the conduct, statements, acts or omissions alleged, or that could have been

alleged, in the Action. This Stipulation, whether or not consummated, shall in no event be

construed as, or deemed to be evidence of, an admission or concession on the part of the

Defendants with respect to any claim of any liability, fault, wrongdoing or damage whatsoever, or

any infirmity in any defense that the Defendants have or could have asserted. Similarly, this

Stipulation shall in no event be construed or deemed to be evidence of or an admission or

concession on the part of the Class Representative of any infirmity in any of the claims asserted in

the Action, or an admission or concession that any of the Defendants’ defenses to liability had any

merit. Each of the Parties recognizes and acknowledges, however, that the Action has been

initiated, filed and prosecuted by the Class Representative in good faith and defended by

Defendants in good faith, that the Action is being voluntarily settled with the advice of counsel,

and that the terms of the Settlement are fair, adequate and reasonable.

       NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among the

Class Representative (individually and on behalf of all other members of the Settlement Class) and

Defendants, by and through their respective undersigned attorneys and subject to the approval of

the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, that, in consideration of

the benefits flowing to the Parties from the Settlement, all Released Plaintiffs’ Claims as against

the Defendants’ Releasees and all Released Defendants’ Claims as against the Plaintiffs’ Releasees

shall be compromised, settled, released, and dismissed with prejudice, upon and subject to the

terms and conditions set forth below.

                                         DEFINITIONS

       1.      As used in this Stipulation and any exhibits attached hereto and made a part hereof,

the following capitalized terms shall have the meanings set forth below. In the event of any




                                                 6
   Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 8 of 42




inconsistency between any definitions set forth below and any definition in any other document

related to the Settlement, the definition set forth below shall control.

                    (a)     “Action” means the securities class action in the matter styled Prause

    v. TechnipFMC, plc, et al., Civil Action No. 4:17-cv-02368 (S.D. Tex.), pending in the United

    States District Court for the Southern District of Texas before the Honorable Alfred H.

    Bennett.

                    (b)     “Alternate Judgment” means a form of final judgment that may be

    entered by the Court herein but in a form other than the form of Judgment provided for in this

    Stipulation and where none of the Parties hereto elects to terminate this Settlement by reason

    of such variance.

                    (c)     “TechnipFMC” means Defendant TechnipFMC, plc.

                    (d)     “TechnipFMC Common Stock” means the common stock of

    TechnipFMC.

                    (e)     “TechnipFMC Securities” means TechnipFMC Common Stock.

                    (f)     “Authorized Claimant” means a Settlement Class Member who timely

    submits a valid Proof of Claim and Release Form to the Claims Administrator in connection

    with the Settlement that is approved by the Court for payment from the Net Settlement Fund.

                    (g)     “Claim” means a Proof of Claim and Release Form submitted to the

    Claims Administrator.

                    (h)     “Proof of Claim and Release Form” means the form that a Claimant or

    Settlement Class Member must complete and submit should that Claimant or Settlement Class

    Member seek to share in a distribution of the Net Settlement Fund, which, subject to approval

    of the Court, shall be substantially in the form attached as Exhibit 2 to Exhibit A hereto.




                                                  7
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 9 of 42




                (i)    “Claimant” means a Person (defined below) who or that submits a

 Proof of Claim and Release Form to the Claims Administrator seeking to be eligible to share

 in the proceeds of the Settlement Fund.

                (j)    “Claims Administrator” means the firm retained by the Class

 Representative and Class Counsel, subject to approval of the Court, to provide all notices

 approved by the Court to potential Settlement Class Members and to administer the

 Settlement.

                (k)    “Class Counsel” means the law firms of Pomerantz LLP and The

 Briscoe Law Firm, PLLC.

                (l)    “Class Distribution Order” means an order entered by the Court

 approving the Claims Administrator’s administrative determinations concerning the

 acceptance and rejection of the claims submitted and approving any fees and expenses not

 previously paid, including the fees and expenses of the Claims Administrator and, if the

 Effective Date has occurred, directing payment of the Net Settlement Fund to Authorized

 Claimants. “Complaint” means the Amended Class Action Complaint filed by the Class

 Representative in the Action on January 22, 2018.

                (m)    “Court” means the United States District Court for the Southern

 District of Texas.

                (n)    “Defendants” means TechnipFMC and the Individual Defendants.

                (o)    “Defendants’ Counsel” means the law firm of Latham & Watkins LLP.

                (p)    “Defendants’ Releasees” means the Defendants and their current or

 former trustees, officers, directors, principals, employees, agents, partners, insurers,

 reinsurers, auditors, heirs, attorneys, legal representatives, predecessors, successors or




                                           8
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 10 of 42




 assigns, parents, subsidiaries, divisions, affiliates, managers, executors, administrators, joint

 ventures, general or limited partnerships, limited liability companies, Immediate Family

 members of the Individual Defendants, and any trust of which any Individual Defendant is

 the settlor or which is for the benefit of their Immediate Family members.

                 (q)     “Effective Date” means the first date by which all of the events and

 conditions specified in ¶ 34 of this Stipulation have been met and have occurred or have been

 waived.

                 (r)     “Escrow Account” means an account maintained at The Huntington

 National Bank (“Huntington”), wherein the Settlement Amount shall be deposited and held

 in escrow under the control of Class Counsel.

                 (s)     “Escrow Agent” means Huntington.

                 (t)     “Escrow Agreement” means the agreement between Class Counsel and

 the Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the

 Escrow Account.

                 (u)     “Final,” with respect to the Judgment or, if applicable, the Alternate

 Judgment, or any other court order, means: (i) if no appeal is filed, the expiration date of the

 time provided for filing or noticing any appeal under the Federal Rules of Appellate

 Procedure, i.e., thirty (30) days after entry of the judgment or order; or (ii) if there is an appeal

 from the judgment or order, (a) the date of final dismissal of all such appeals, or the final

 dismissal of any proceeding on certiorari or otherwise, or (b) the date the judgment or order

 is finally affirmed on an appeal, the expiration of the time to file a petition for a writ of

 certiorari or other form of review, or the denial of a writ of certiorari or other form of review,

 and, if certiorari or other form of review is granted, the date of final affirmance following




                                                9
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 11 of 42




 review pursuant to that grant. However, any appeal or proceeding seeking subsequent judicial

 review pertaining solely to an order issued with respect to (i) attorneys’ fees, costs or

 expenses, or (ii) the plan of allocation of Settlement proceeds (as submitted or subsequently

 modified), shall not in any way delay or preclude a judgment from becoming Final.

                (v)    “Immediate     Family”    means     children,   stepchildren,   parents,

 stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law,

 brothers-in-law, and sisters-in-law. As used in this paragraph, “spouse” shall mean a partner,

 including but not limited to a “husband” or a “wife,” in a state-recognized marriage, civil

 union or domestic relationship.

                (w)    “Individual Defendants” means Tore Halverson and Dianne B.

 Ralston.

                (x)    “Judgment” means the proposed final judgment to be entered by the

 Court approving the Settlement substantially in the form attached hereto as Exhibit B.

                (y)    “Class Representative” means Joseph Prause.

                (z)    “Litigation Expenses” means costs and expenses incurred in

 connection with commencing, prosecuting and settling the Action (which may include the

 costs and expenses of the Class Representative directly related to his representation of the

 Settlement Class), for which Class Counsel intends to apply to the Court for reimbursement

 from the Settlement Fund.

                (aa)   “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes;

 (ii) any Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court;

 and (iv) any attorneys’ fees awarded by the Court.




                                            10
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 12 of 42




                (bb)    “Notice” means the Notice of (I) Pendency of Class Action and

 Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an Award of

 Attorneys’ Fees and Reimbursement of Litigation Expenses, substantially in the form attached

 hereto as Exhibit 1 to Exhibit A, which shall be made available online at a website maintained

 by the Claims Administrator and mailed to Settlement Class Members.

                (cc)    “Notice and Administration Costs” means the costs, fees and expenses

 that are incurred by the Claims Administrator and/or Class Counsel in connection with:

 (i) providing notices to the Settlement Class; and (ii) administering the Settlement, including

 but not limited to the Claims process, as well as the costs, fees and expenses incurred in

 connection with the Escrow Account.

                (dd)    “Officer” means any officer as that term is defined in Securities and

 Exchange Act Rule 16a–1(f), 17 C.F.R. § 240.16a–1(f).

                (ee)    “Parties” means Defendants and the Class Representative, on behalf of

 himself and the Settlement Class.

                (ff)    “Person” means an individual, corporation (including all divisions and

 subsidiaries), general or limited partnership, association, joint stock company, joint venture,

 limited liability company, professional corporation, estate, legal representative, trust,

 unincorporated association, government or any political subdivision or agency thereof, and

 any other business or legal entity.

                (gg)    “Plaintiffs’ Releasees” means Class Representative, all other plaintiffs

 in the Action, their respective attorneys, and all other Settlement Class Members, and their

 respective current and former officers, directors, agents, parents, affiliates, subsidiaries,




                                            11
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 13 of 42




 successors, predecessors, assigns, assignees, employees, and attorneys, in their capacities as

 such.

                (hh)    “Plan of Allocation” means the plan of allocation of the Net Settlement

 Fund set forth in the Notice that will be proposed to the Court by Class Representative.

                (ii)    “Preliminary Approval Order” means the order, substantially in the

 form attached hereto as Exhibit A, to be entered by the Court preliminarily approving the

 Settlement and directing that notice of the Settlement be provided to the Settlement Class.

                (jj)    “Released Claims” means all Released Defendants’ Claims and all

 Released Plaintiffs’ Claims.

                (kk)    “Released Defendants’ Claims” means all claims, rights and causes of

 action, duties, obligations, demands, actions, debts, sums of money, suits, contracts,

 agreements, promises, damages, and liabilities of every nature and description, whether

 known claims or Unknown Claims (as defined below), whether arising under federal, state,

 common or foreign law, or any other law, that the Defendants or any other Defendants’

 Releasees asserted, or could have asserted, against any of the Plaintiffs’ Releasees that arise

 out of or relate in any way to the commencement, prosecution, settlement or resolution of the

 Action or the claims against the Defendants’ Releasees, except for claims relating to the

 enforcement of the Settlement or any claims against any person or entity who or which

 submits a request for exclusion from the Settlement Class that is accepted by the Court.

                (ll)    “Released Plaintiffs’ Claims” means all any and all claims, rights,

 remedies, demands, liabilities and causes of action of every nature and description (including

 but not limited to any claims against Defendants’ Releasees for damages, punitive damages,

 compensation, restitution, disgorgement, rescission, interest, injunctive relief, attorneys’ fees,




                                             12
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 14 of 42




 expert or consulting fees, obligations, debts, losses, and any other costs, expenses, or

 liabilities of any kind or nature whatsoever), whether legal, statutory or equitable in nature to

 the fullest extent that the law permits their release in this Action, whether known claims or

 Unknown Claims (as defined below), whether arising under federal, state, common or foreign

 law, whether class or individual in nature, that Class Representative or any other members of

 the Settlement Class: (i) asserted in this litigation, including any complaint filed or submitted

 to the Court in this Action; or (ii) could have asserted in any forum or proceeding that arise

 out of or are based upon or are related to the allegations, transactions, facts, matters or

 occurrences, representations or omissions involved, set forth, or referred to in the Complaint

 that arise out or relate to the purchase or acquisition of TechnipFMC Common Stock during

 the Settlement Class Period. Released Plaintiffs’ Claims do not include claims relating to the

 enforcement of the Settlement, and (for the avoidance of doubt) do not include Class

 Counsel’s right to apply to the Court for a collective award of attorneys’ fees to Class Counsel

 to be paid from (and out of) the Settlement Fund and for reimbursement of Litigation

 Expenses, as provided in ¶¶ 16-20 of this Stipulation.

                (mm) “Releasee(s)” means each and any of the Defendants’ Releasees and

 each and any of the Plaintiffs’ Releasees.

                (nn)    “Releases” means the releases set forth in ¶¶ 4–5 of this Stipulation.

                (oo)    “Settlement” means the settlement between the Class Representative

 and Defendants on the terms and conditions set forth in this Stipulation.

                (pp)    “Settlement Amount” means the total principal amount of nineteen

 million five-hundred thousand United States Dollars ($19,500,000.00).




                                              13
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 15 of 42




                (qq)    “Settlement Class” means all Persons and entities that purchased or

 otherwise acquired TechnipFMC Common Stock in the United States, including but not

 limited to TechnipFMC Common Stock acquired through the merger of FMC Technologies

 SIS Limited and Technip S.A., during the Settlement Class Period (defined below). Excluded

 from the Settlement Class are Defendants; members of the Immediate Family of each of the

 Individual Defendants; the current and former Officers and directors of TechnipFMC; any

 person, firm, trust, corporation, Officer, or other entity in which any Defendant has or had a

 controlling interest; and the legal representatives, affiliates, heirs, successors-in-interest or

 assigns of any such excluded party. Also excluded from the Settlement Class are any persons

 or entities who or that seek exclusion by timely submitting a valid request for exclusion in

 connection with the Notice (defined below), which is accepted by the Court.

                (rr)    “Settlement Class Member” means each Person and entity who or that

 is a member of the Settlement Class.

                (ss)    “Settlement Class Period” means the period between January 16, 2017

 and July 24, 2017, inclusive.

                (tt)    “Settlement Fund” means the Settlement Amount to be paid by or on

 behalf of the Defendants into the Escrow Account (as defined above) and any and all earnings

 on any monies held in the Escrow Account.

                (uu)    “Settlement Hearing” means the hearing to be held by the Court under

 Rule 23(e)(2) of the Federal Rules of Civil Procedure to determine whether the proposed

 Settlement is fair, reasonable, and adequate and should be approved.

                (vv)    “Summary Notice” means the Summary Notice of (I) Pendency of

 Class Action, and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for




                                             14
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 16 of 42




 an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses, substantially in the

 form attached hereto as Exhibit 3 to Exhibit A, to be published as set forth in the Preliminary

 Approval Order.

                (ww) “Taxes” means: (i) all federal, state and/or local taxes of any kind

 (including any interest or penalties thereon) on any income earned by the Settlement Fund;

 (ii) the expenses and costs incurred by Class Counsel in connection with determining the

 amount of, and paying, any taxes owed by the Settlement Fund (including, without limitation,

 expenses of tax attorneys and accountants); and (iii) all taxes imposed on payments by the

 Settlement Fund, including withholding taxes.

                (xx)    “Unknown Claims” means any and all Released Plaintiffs’ Claims

 which the Class Representative or any other Settlement Class Member does not know or

 suspect to exist in his, her or its favor at the time of the release of such claims, and any and

 all Released Defendants’ Claims which any Defendant or any other Defendants’ Releasee

 does not know or suspect to exist in his, her, or its favor at the time of the release of such

 claims, which, if known by him, her or it, might have affected his, her or its decision(s) with

 respect to this Settlement. With respect to any and all Released Claims, the Parties stipulate

 and agree that, upon the Effective Date, the Class Representative and Defendants shall

 expressly waive, and each of the other Settlement Class Members and each of the other

 Defendants’ Releasees shall be deemed to have waived, and by operation of the Judgment or

 the Alternate Judgment, if applicable, shall have expressly waived and relinquished any and

 all provisions, rights, and benefits conferred by any law of any state or territory of the United

 States, or principle of common law or foreign law, which is similar, comparable, or equivalent

 to California Civil Code § 1542, which provides:




                                             15
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 17 of 42




       A general release does not extend to claims that the creditor or releasing party does
       not know or suspect to exist in his or her favor at the time of executing the release
       and that, if known by him or her, would have materially affected his or her
       settlement with the debtor or released party.

The Class Representative and Defendants acknowledge, and each of the other Settlement Class

Members and each of the other Defendants’ Releasees shall be deemed by operation of law to have

acknowledged, that the inclusion of “Unknown Claims” in the definition of Released Claims and

Released Defendants’ Claims and Released Plaintiffs’ Claims was separately bargained for and a

key element of the Settlement.

                      PRELIMINARY APPROVAL OF SETTLEMENT

       2.      Promptly upon execution of this Stipulation, the Class Representative will move

for preliminary approval of the Settlement and the scheduling of a hearing for consideration of

final approval of the Settlement, which motion shall be unopposed by Defendants. Concurrently

with the motion for preliminary approval, the Class Representative shall apply to the Court for,

and Defendants shall agree to, entry of the Preliminary Approval Order, substantially in the form

attached hereto as Exhibit A.

                                     RELEASE OF CLAIMS

       3.      The obligations incurred pursuant to this Stipulation are, subject to approval by the

Court and such approval becoming Final, in consideration of: (i) the full and final disposition of

the Action as against Defendants’ Releasees; and (ii) the Releases provided for herein.

       4.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further

action by anyone, upon the Effective Date, the Class Representative and each and every other

Settlement Class Members, on behalf of themselves, and their respective former and present

officers, directors, employees, agents, affiliates, parents, subsidiaries, insurers, reinsurers, heirs,

executors, administrators, predecessors, successors, and assigns in their capacities as such, shall



                                                  16
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 18 of 42




release and shall be deemed to have, and by operation of law and of the judgment shall have, fully,

finally and forever compromised, settled, released, resolved, relinquished, waived and discharged

each and every Released Plaintiffs’ Claim as against the Defendants and the other Defendants’

Releasees, and shall forever be barred and enjoined from commencing, instituting, prosecuting or

maintaining any of the Released Plaintiffs’ Claims against each and every one of the Defendants’

Releasees.

       5.      Pursuant to the Judgment, or the Alternate Judgment, if applicable, without further

action by anyone, upon the Effective Date of the Settlement, Defendants, on behalf of themselves,

and their respective heirs, executors, administrators, predecessors, successors, and assigns in their

capacities as such, shall be deemed to have, and by operation of law and of the judgment shall

have, fully, finally and forever compromised, settled, released, resolved, relinquished, waived and

discharged each and every Released Defendants’ Claim against the Class Representative and the

other Plaintiffs’ Releasees, and shall forever be barred and enjoined from prosecuting any or all of

the Released Defendants’ Claims against any of the Plaintiffs’ Releasees. This release shall not

apply to any Person or entity who or that submits a request for exclusion from the Settlement Class

that is accepted by the Court.

       6.      Notwithstanding ¶¶ 4–5 above, nothing in the Judgment, or the Alternate Judgment,

if applicable, shall bar any action by any of the Parties to enforce or effectuate the terms of this

Stipulation or the Judgment, or Alternate Judgment, if applicable.

                           THE SETTLEMENT CONSIDERATION

       7.      In full settlement of the Released Plaintiffs’ Claims against Defendants and the

other Defendants’ Releasees and in consideration of the releases in ¶¶ 4–5 above, all of which the

Parties agree are good and valuable consideration, Defendants shall pay or cause to be paid the




                                                 17
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 19 of 42




Settlement Amount into the Escrow Account no later than twenty (20) business days after the later

of: (a) the date of entry by the Court of the Preliminary Approval Order; or (b) Defendants’

Counsel’s receipt from Class Counsel of the information necessary to effectuate a transfer of funds

to the Escrow Account, including wiring instructions that include the bank name and ABA routing

number, account name and number, and a signed W-9 reflecting a valid taxpayer identification

number for the qualified settlement fund in which the Settlement Amount is to be deposited.

       8.      With the sole exception of the Defendants’ obligation to cause the payment(s) into

the Escrow Account as provided for in ¶ 7, the Defendants’ Releasees and Defendants’ Counsel

shall have no responsibility or liability with respect to the Escrow Accounts or the monies

maintained in the Escrow Accounts, including, without limitation, any responsibility or liability

related to any fees, Taxes, investment decisions, maintenance, supervision or distributions of any

portion of the Settlement Amount.

                                USE OF SETTLEMENT FUND

       9.      The Settlement Fund shall be used to pay: (a) the members of the Settlement Class

pursuant to the Plan of Allocation set forth in the Notice attached hereto as Exhibit 1 to Exhibit A,

or in such other plan of allocation as the Court approves; (b) any Notice and Administration Costs;

(c) any Litigation Expenses awarded by the Court; and (d) any attorneys’ fees awarded by the

Court. The balance remaining in the Settlement Fund, that is, the Net Settlement Fund, shall be

distributed to Authorized Claimants as provided in ¶¶ 19-32 below.

       10.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow

Agent shall be deemed to be in the custody of the Court and shall remain subject to the jurisdiction

of the Court until such time as the funds shall be distributed or returned pursuant to the terms of




                                                 18
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 20 of 42




this Stipulation and/or further order of the Court. The Escrow Agent shall invest any funds in the

Escrow Account exclusively in United States Treasury Bills (or a mutual fund invested solely in

such instruments) and shall collect and reinvest all interest accrued thereon, except that any

residual cash balances up to the amount that is insured by the FDIC may be deposited in any

account that is fully insured by the FDIC. In the event that the yield on United States Treasury

Bills is negative, in lieu of purchasing such Treasury Bills, all or any portion of the funds held by

the Escrow Agent may be deposited in any account that is fully insured by the FDIC or backed by

the full faith and credit of the United States. Additionally, if short-term placement of the funds is

necessary, all or any portion of the funds held by the Escrow Agent may be deposited in any

account that is fully insured by the FDIC or backed by the full faith and credit of the United States.

       11.     The Parties agree that the Settlement Fund is intended to be a Qualified Settlement

Fund within the meaning of Treasury Regulation § 1.468B-1 and that Class Counsel, as

administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3),

shall be solely responsible for filing or causing to be filed all informational and other tax returns

as may be necessary or appropriate (including, without limitation, the returns described in Treasury

Regulation § 1.468B-2(k)) for the Settlement Fund. Class Counsel shall also be responsible for

causing payment to be made from the Settlement Fund of any Taxes owed with respect to the

Settlement Fund. The Defendants’ Releasees shall not have any liability or responsibility for any

such Taxes. Class Counsel, as administrator of the Settlement Fund within the meaning of

Treasury Regulation § 1.468B-2(k)(3), shall timely make such elections as are necessary or

advisable to carry out this paragraph, including, as necessary, making a “relation back election,”

as described in Treasury Regulation § 1.468B-1(j), to cause the Qualified Settlement Fund to come

into existence at the earliest allowable date, and shall take or cause to be taken all actions as may




                                                  19
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 21 of 42




be necessary or appropriate in connection therewith.

       12.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid by the

Escrow Agent pursuant to the disbursement instructions to be set forth in the Escrow Agreement,

and without further order of the Court. Any tax returns prepared for the Settlement Fund (as well

as the election set forth therein) shall be consistent with the previous paragraph and in all events

shall reflect that all Taxes on the income earned by the Settlement Fund shall be paid out of the

Settlement Fund as provided herein. The Defendants’ Releasees shall have no responsibility or

liability for the acts or omissions of Class Counsel or its agents with respect to the payment of

Taxes, as described herein.

       13.     The Settlement is not a claims-made settlement. Upon the occurrence of the

Effective Date, no Defendant, Defendants’ Releasee, or any other Person or entity who or that paid

any portion of the Settlement Amount shall have any right to the return of the Settlement Fund or

any portion thereof for any reason whatsoever, including without limitation, the number of Proof

of Claim and Release Forms submitted, the collective amount of Recognized Claims (as set forth

in the Plan of Allocation set forth in the Notice attached hereto as Exhibit 1 to Exhibit A, or in

such other plan of allocation as the Court approves) of Authorized Claimants, the percentage of

recovery of losses, or the amounts to be paid to Authorized Claimants from the Net Settlement

Fund. However, in the event that the Settlement is terminated pursuant to the terms of this

Stipulation or does not become final for any reason, the amounts deposited by or on behalf of any

of the Defendants, any of the other Defendants’ Releasees, or any other Person who or that paid

any portion of the Settlement Amount will be promptly returned to the Defendants upon the

occurrence of that event, with any interest earned thereon; provided, however that any Notice and

Administration Costs paid or incurred, including any related fees and any other reasonable costs,




                                                20
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 22 of 42




shall not be returned or repaid to Defendants, any of the other Defendants’ Releasees, or any other

Person who or that paid any portion of the Settlement Amount.

       14.     Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Class Counsel may pay from the Settlement Fund, without further approval from

Defendants or further order of the Court, all Notice and Administration Costs actually incurred

and paid or payable, up to three hundred fifty thousand dollars ($350,000.00 USD). Such costs

and expenses shall include, without limitation, the actual costs of printing and mailing the Notice,

publishing the Summary Notice, reimbursements to nominee owners for forwarding the Notice to

their beneficial owners, the administrative expenses incurred and fees charged by the Claims

Administrator in connection with providing notice, administering the Settlement (including

processing the submitted Claims), and the fees, if any, of the Escrow Agent.

       15.     Defendants’ Releasees shall have no responsibility for, interest in, or liability

whatsoever with respect to the maintenance, investment or distribution of the Settlement Fund, the

establishment or maintenance of the Escrow Accounts, the establishment or administration of the

Plan of Allocation, the determination, administration, or calculation of claims, the payment or

withholding of Taxes, the distribution of the Net Settlement Fund, the administration of the

Settlement, or any losses incurred in connection with such matters. Defendants take no position

with respect to the provisions of this Stipulation governing those issues. Defendants’ Releasees

shall have no further or other liability or obligations to Prause, Class Counsel or any member of

the Settlement Class with respect to the Released Claims, except as expressly stated in this

Stipulation.

                   ATTORNEYS’ FEES AND LITIGATION EXPENSES

       16.     Class Counsel will apply to the Court for a collective award of attorneys’ fees to




                                                21
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 23 of 42




Class Counsel to be paid from (and out of) the Settlement Fund. Class Counsel also will apply to

the Court for reimbursement of Litigation Expenses, which may include a request for

reimbursement of the Class Representative’s costs and expenses directly related to his

representation of the Settlement Class, to be paid from (and out of) the Settlement Fund. Class

Counsel’s application for an award of attorneys’ fees and/or Litigation Expenses is not the subject

of any agreement between Defendants and the Class Representative other than what is set forth in

this Stipulation.

        17.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court,

including any interest thereon, shall be paid to Class Counsel immediately upon award,

notwithstanding the existence of any timely filed objections thereto, or potential for appeal

therefrom, or collateral attack on the Settlement or any part thereof, subject to Class Counsel’s

obligation to make appropriate refunds or repayments to the Settlement Fund, plus accrued interest

at the same net rate as is earned by the Settlement Fund, if the Settlement is terminated pursuant

to the terms of this Stipulation or if, as a result of any appeal or further proceedings on remand, or

successful collateral attack, the award of attorneys’ fees and/or Litigation Expenses is reduced or

reversed and such order reducing or reversing the award has become Final. Class Counsel shall

make the appropriate refund or repayment in full no later than thirty (30) days after: (a) receiving

from Defendants’ Counsel notice of the termination of the Settlement; or (b) any order reducing

or reversing the award of attorneys’ fees and/or Litigation Expenses has become Final. An award

of attorneys’ fees and/or Litigation Expenses is not a necessary term of this Stipulation and is not

a condition of the Settlement embodied herein. Neither the Class Representative nor Class Counsel

may cancel or terminate the Settlement based on this Court’s or any appellate court’s ruling with

respect to attorneys’ fees and/or Litigation Expenses. The attorneys’ fees and Litigation Expenses




                                                 22
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 24 of 42




that are awarded to Class Counsel shall be payable solely from the Escrow Account.

       18.       With the sole exception of the Defendants causing payment into the Escrow

Accounts as provided for in ¶ 7, the Defendants’ Releasees shall have no responsibility for, and

no liability whatsoever with respect to, any payment to Class Counsel that may occur at any time.

       19.       Defendants’ Releasees shall have no responsibility for, and no liability whatsoever

with respect to, the allocation of any attorneys’ fees or expenses to any Person, including Class

Counsel, who may assert some claim thereto, or any fee or expense awards the Court may make

in the Action.

       20.       Defendants’ Releasees shall have no responsibility for, and no liability whatsoever

with respect to, any attorneys’ fees, costs, or expenses incurred by or on behalf of the Settlement

Class Members, whether or not paid from the Settlement Fund.

                      NOTICE AND SETTLEMENT ADMINISTRATION

       21.       As part of the Preliminary Approval Order, the Class Representative shall seek

appointment of a Claims Administrator.          The Claims Administrator shall administer the

Settlement, including but not limited to the process of receiving, reviewing and approving or

denying Claims, under Class Counsel’s supervision and subject to the jurisdiction of the Court.

Other than TechnipFMC’s obligation to provide its securities holders records as provided in ¶ 22

below, none of the Defendants, nor any other Defendants’ Releasees, shall have any involvement

in or any responsibility, authority or liability whatsoever for the selection of the Claims

Administrator, the Plan of Allocation, the administration of the Settlement, the Claims process, or

disbursement of the Net Settlement Fund, and shall have no liability whatsoever to any Person or

entity, including, but not limited to, the Class Representative, any other Settlement Class Members

or Class Counsel in connection with the foregoing. Defendants’ Counsel shall cooperate in the




                                                 23
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 25 of 42




administration of the Settlement to the extent reasonably necessary to effectuate its terms.

       22.     In accordance with the terms of the Preliminary Approval Order to be entered by

the Court, Class Counsel shall cause the Claims Administrator to mail the Notice to those members

of the Settlement Class as may be identified through reasonable effort. Class Counsel shall also

cause the Claims Administrator to: (a) post downloadable copies of the Notice and Proof of Claim

and Release Form online at www.TechnipFMCSecuritiesLitigation.com; and (b) have the

Summary Notice published in accordance with the terms of the Preliminary Approval Order to be

entered by the Court. For the purposes of identifying and providing notice to the Settlement Class,

within five (5) business days of the date of entry of the Preliminary Approval Order, TechnipFMC

shall provide or cause to be provided to Class Counsel or, the Claims Administrator, in electronic

format (at no cost to the Settlement Fund, Class Counsel or the Claims Administrator) a list of the

names and last known addresses of the Persons who held TechnipFMC Common Stock on or about

January 17, 2017 and July 24, 2017.

       23.     The Claims Administrator shall receive Claims and determine first, whether the

Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share

of the Net Settlement Fund based upon each Authorized Claimant’s Recognized Claim compared

to the total Recognized Claims of all Authorized Claimants (as set forth in the Plan of Allocation

set forth in the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other plan of allocation

as the Court approves).

       24.     The Defendants will take no position with respect to the Plan of Allocation. The

Plan of Allocation proposed in the Notice is not a necessary term of the Settlement or of this

Stipulation and it is not a condition of the Settlement or of this Stipulation that any particular

plan of allocation be approved by the Court. The Class Representative and Class Counsel may




                                                  24
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 26 of 42




not cancel or terminate the Settlement (or this Stipulation) based on this Court’s or any appellate

court’s ruling with respect to the Plan of Allocation or any other plan of allocation in this Action.

Defendants and the other Defendants’ Releasees shall not object in any way to the Plan of

Allocation or any other plan of allocation in this Action. No Defendant, nor any other

Defendants’ Releasees, shall have any involvement with or liability, obligation or responsibility

whatsoever for the application of the Court-approved plan of allocation.

       25.     Any Settlement Class Member who does not timely submit a valid Proof of Claim

and Release Form will not be entitled to receive any distribution from the Net Settlement Fund,

but will otherwise be bound by all of the terms of this Stipulation and Settlement, including the

terms of the Judgment or, the Alternate Judgment, if applicable, to be entered in the Action and

the releases provided for herein and therein, and will be permanently barred and enjoined from

bringing any action, claim, or other proceeding of any kind against the Defendants’ Releasees with

respect to the Released Plaintiffs’ Claims in the event that the Effective Date occurs with respect

to the Settlement.

       26.     Class Counsel shall be responsible for supervising the administration of the

Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No

Defendant, or any other Defendants’ Releasees, shall be permitted to review, contest or object to

any Proof of Claim and Release Form, or any decision of the Claims Administrator or Class

Counsel with respect to accepting or rejecting any Claim for payment by a Settlement Class

Member. Class Counsel shall have the right, but not the obligation, to waive what it deems to be

formal or technical defects in any Proof of Claim and Release Forms submitted in the interests of

achieving substantial justice.

       27.     For purposes of determining the extent, if any, to which a Settlement Class Member




                                                 25
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 27 of 42




shall be entitled to be treated as an Authorized Claimant, the following conditions shall apply:

               (a)     Each Settlement Class Member shall be required to submit a valid Proof of

Claim and Release Form, substantially in the form attached hereto as Exhibit 2 to Exhibit A,

supported by such documents as are designated therein, including proof of the Claimant’s loss, or

such other documents or proof as the Claims Administrator or Class Counsel, in their discretion,

may deem acceptable;

               (b)     All Proof of Claim and Release Forms must be submitted by the date set by

the Court in the Preliminary Approval Order and specified in the Notice. Any Settlement Class

Member who fails to submit a valid Proof of Claim and Release Form by such date shall be forever

barred from receiving any distribution from the Net Settlement Fund or payment pursuant to this

Stipulation (unless by Order of the Court such Settlement Class Member’s Proof of Claim and

Release Form is accepted), but shall in all other respects be bound by all of the terms of this

Stipulation and the Settlement, including the terms of the Judgment or Alternate Judgment, if

applicable, and the Releases provided for herein and therein, and will be permanently barred and

enjoined from bringing any action, claim or other proceeding of any kind against any Defendants’

Releasees with respect to any Released Plaintiff’s Claim. Provided that it is mailed by the claim-

submission deadline, a Proof of Claim and Release Form shall be deemed to be submitted when

postmarked, if received with a postmark indicated on the envelope and if mailed by first-class mail

and addressed in accordance with the instructions thereon. In all other cases, the Proof of Claim

and Release Forms shall be deemed to have been submitted on the date when actually received by

the Claims Administrator;

               (c)     Each Proof of Claim and Release Form shall be submitted to and reviewed

by the Claims Administrator who shall determine in accordance with this Stipulation and the plan




                                                26
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 28 of 42




of allocation the extent, if any, to which each Claim shall be allowed, subject to review by the

Court pursuant to subparagraph (e) below as necessary;

                 (d)    Proof of Claim and Release Forms that do not meet the submission

requirements may be rejected. Prior to rejecting a Claim in whole or in part, the Claims

Administrator shall communicate with the Claimant in writing, to give the Claimant the chance to

remedy any curable deficiencies in the Proof of Claim and Release Form submitted. The Claims

Administrator shall notify, in a timely fashion and in writing, all Claimants whose Claim the

Claims Administrator proposes to reject in whole or in part, setting forth the reasons therefor, and

shall indicate in such notice that the Claimant whose Claim is to be rejected has the right to a

review by the Court if the Claimant so desires and complies with the requirements of subparagraph

(e) below; and

                 (e)    If any Claimant whose Claim has been rejected in whole or in part desires

to contest such rejection, the Claimant must, within twenty (20) days after the date of mailing of

the notice required in subparagraph (d) above, serve upon the Claims Administrator a notice and

statement of reasons indicating the Claimant’s grounds for contesting the rejection along with any

supporting documentation, and requesting a review thereof by the Court. If a dispute concerning

a Claim cannot be otherwise resolved, Class Counsel shall thereafter present the request for review

to the Court.

       28.       Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

with respect to the Claimant’s Claim, and the Claim will be subject to investigation and discovery

under the Federal Rules of Civil Procedure, provided, however, that such investigation and

discovery shall be limited to that Claimant’s status as a Settlement Class Member and the validity

and amount of the Claimant’s Claim. No discovery shall be allowed on the merits of this Action




                                                27
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 29 of 42




or of the Settlement in connection with the processing of Proof of Claim and Release Forms.

       29.     Class Counsel will apply to the Court, on notice to Defendants’ Counsel, for a Class

Distribution Order: (a) approving the Claims Administrator’s administrative determinations

concerning the acceptance and rejection of the Claims submitted; (b) approving payment of any

administration fees and expenses associated with the administration of the Settlement from the

Escrow Account; and (c) if the Effective Date has occurred, directing payment of the Net

Settlement Fund to Authorized Claimants from the Escrow Account.

       30.     Payment pursuant to the Class Distribution Order shall be final and conclusive

against all Settlement Class Members. All Settlement Class Members whose Claims are not

approved by the Court for payment shall be barred from participating in distributions from the Net

Settlement Fund, but otherwise shall be bound by all of the terms of this Stipulation and the

Settlement, including the terms of the Judgment or Alternate Judgment, if applicable, to be entered

in this Action and the Releases provided for herein and therein, and will be permanently barred

and enjoined from bringing any action against any and all Defendants’ Releasees with respect to

any and all of the Released Plaintiffs’ Claims.

       31.     No Person shall have any claim against the Class Representative, Class Counsel,

the Claims Administrator or any other agent designated by Class Counsel, or the Defendants’

Releasees and/or their respective counsel, arising from distributions made substantially in

accordance with the Stipulation, the plan of allocation approved by the Court, or any order of the

Court. The Class Representative and Defendants, and their respective counsel, and the Class

Representative’s damages expert and all other Releasees shall have no liability whatsoever for the

investment or distribution of the Settlement Fund or the Net Settlement Fund, the plan of

allocation, or the determination, administration, calculation, or payment of any claim or




                                                  28
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 30 of 42




nonperformance of the Claims Administrator, the payment or withholding of taxes (including

interest and penalties) owed by the Settlement Fund, or any losses incurred in connection

therewith.

       32.     All proceedings with respect to the administration, processing and determination of

Claims and the determination of all controversies relating thereto, including disputed questions of

law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the Court.

All Settlement Class Members and Parties to this Settlement expressly waive trial by jury (to the

extent any such right may exist) and any right of appeal or review with respect to such

determinations.

                                 TERMS OF THE JUDGMENT

       33.     If the Settlement contemplated by this Stipulation is approved by the Court, Class

Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

the form attached hereto as Exhibit B.

                   CONDITIONS OF SETTLEMENT AND EFFECT OF
                  DISAPPROVAL, CANCELLATION OR TERMINATION

       34.     The Effective Date of the Settlement shall be deemed to occur on the occurrence or

waiver of all of the following events:

               (a)     the Court has entered the Preliminary Approval Order, substantially in the

form set forth in Exhibit A attached hereto, as contemplated by ¶ 2 above;

               (b)     the Settlement Amount has been deposited into the Escrow Account in

accordance with the provisions of ¶ 7 above;

               (c)     Defendants have not exercised the option to terminate the Settlement

pursuant to the provisions of this Stipulation (including the Supplemental Agreement described in

¶ 38 below);



                                                  29
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 31 of 42




                  (d)    the Class Representative has not exercised his option to terminate the

Settlement pursuant to the provisions of this Stipulation; and

                  (e)    the Court has approved the Settlement as described herein, following notice

to the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil

Procedure, and entered the Judgment and the Judgment has become Final, or the Court has entered

an Alternate Judgment and none of the Parties seek to terminate the Settlement and the Alternate

Judgment has become Final.

       35.        Upon the occurrence of all of the events referenced in ¶ 34 above, any and all

remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely

and forever extinguished and the Releases herein shall be effective.

       36.        If (i) Defendants exercise their right to terminate the Settlement as provided in this

Stipulation (including the Supplemental Agreement described in ¶ 38 below); (ii) the Class

Representative exercises his right to terminate the Settlement as provided in this Stipulation; (iii)

the Court disapproves the Settlement; or (iv) the Effective Date as to the Settlement otherwise fails

to occur, then:

                  (a)    The Settlement and the relevant portions of this Stipulation shall be

canceled and terminated.

                  (b)    The Parties shall be deemed to have reverted nunc pro tunc to their

respective status as of November 13, 2020, and they shall proceed in all respects as if the MOU

had not been executed, and without prejudice in any way from the negotiation, fact, or terms of

this Settlement.

                  (c)    The terms and provisions of this Stipulation, with the exception of this ¶ 36

and ¶¶ 15, 17, 44 and 64, shall have no further force and effect with respect to the Parties and shall




                                                   30
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 32 of 42




not be used in the Action or in any other proceeding for any purpose, and any Judgment, or

Alternate Judgment, if applicable, or order entered by the Court in accordance with the terms of

this Stipulation shall be treated as vacated, nunc pro tunc.

               (d)     Within five (5) business days after joint written notification of termination

is sent by Defendants’ Counsel and Class Counsel to the Escrow Agent, the Settlement Fund

(including accrued interest thereon and any funds received by Class Counsel consistent with ¶ 17

above), less any Notice and Administration Costs actually incurred, paid or payable and less any

Taxes paid, due or owing shall be refunded by the Escrow Agent to Defendants (or such other

Persons as Defendants may direct). In the event that the funds received by Class Counsel

consistent with ¶ 17 above have not been refunded to the Settlement Fund within the five (5)

business days specified in this paragraph, those funds shall be refunded by the Escrow Agent to

Defendants (or such other Persons as Defendants may direct) immediately upon their deposit into

the Escrow Account consistent with ¶ 17 above.

       37.     It is further stipulated and agreed that the Class Representative and Defendants shall

each have the right to terminate the Settlement and this Stipulation, by providing written notice of

their election to do so (“Termination Notice”), through counsel, to all other Parties to this

Stipulation within thirty (30) calendar days of: (a) the Court’s final refusal to enter the Preliminary

Approval Order in any material respect; (b) the Court’s final refusal to approve the Settlement or

any material part thereof; (c) the Court’s final refusal to enter the Judgment in any material respect

as to the Settlement; (d) the date upon which the Judgment is modified or reversed in any material

respect by the United States Court of Appeals or the United States Supreme Court; or (e) the date

upon which an Alternate Judgment is modified or reversed in any material respect by the United

States Court of Appeals or the United States Supreme Court.              However, any decision or




                                                  31
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 33 of 42




proceeding, whether in this Court or any appellate court, with respect to an application for

attorneys’ fees or reimbursement of Litigation Expenses or with respect to any plan of allocation

shall not be considered material to the Settlement, shall not affect the finality of any Judgment or

Alternate Judgment, if applicable, and shall not be grounds for termination of the Settlement.

       38.     In addition to the foregoing, Defendants shall also have the right to terminate the

Settlement in the event that Settlement Class Members timely and validly requesting exclusion

from the Settlement Class meet the conditions set forth in Defendants’ confidential supplemental

agreement with the Class Representative (the “Supplemental Agreement”), in accordance with the

terms of that agreement. The Supplemental Agreement, which is being executed concurrently

herewith, shall not be filed with the Court and its terms shall not be disclosed in any other manner

(other than the statements herein and in the Notice, to the extent necessary, or as otherwise

provided in the Supplemental Agreement) unless and until the Court otherwise directs or a dispute

arises between the Class Representative and Defendants concerning its interpretation or

application, in which event the Parties shall submit the Supplemental Agreement to the Court in

camera and request that the Court afford it confidential treatment.

       39.     In the event of a termination of this Settlement pursuant to the Supplemental

Agreement, this Stipulation shall become null and void and of no further force and effect, with the

exception of the provisions of ¶¶ 41-43 which shall continue to apply.

                            NO ADMISSION OF WRONGDOING

       40.     Except as set forth in ¶ 41 below, this Stipulation, whether or not consummated,

and any negotiations, proceedings, or agreements relating to the Stipulation, the Settlement, and

any matters arising in connection with settlement negotiations, proceedings, or agreements, shall

not be offered or received against the Parties for any purpose, and in particular:




                                                 32
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 34 of 42




               (a)      do not constitute, and shall not be offered or received against or to the

prejudice of Defendants as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by Defendants with respect to the truth of any allegation

by Class Representative and the Settlement Class, or the validity of any claim that has been or

could have been asserted in the Action or in any litigation, including but not limited to the Released

Claims, or of any liability, damages, negligence, fault, or wrongdoing of the Defendants;

               (b)      do not constitute, and shall not be offered or received against or to the

prejudice of Defendants as evidence of a presumption, concession, or admission of any fault,

misrepresentation, or omission with respect to any statement or written document approved or

made by the Defendants, or against Class Representative or any other members of the Settlement

Class as evidence of any infirmity in the claims of Class Representative or the other members of

the Settlement Class;

               (c)      do not constitute, and shall not be offered or received against or to the

prejudice of Defendants, Class Representative, or any other members of the Settlement Class, or

their respective counsel, as evidence of a presumption, concession, or admission with respect to

any liability, damages, negligence, fault, infirmity, or wrongdoing, or in any way referred to for

any other reason against or to the prejudice of any of the Defendants, Class Representative, other

members of the Settlement Class, or their respective counsel, in any other civil, criminal, or

administrative action, arbitration or proceeding, other than such proceedings as may be necessary

to effectuate the provisions of this Stipulation;

               (d)      do not constitute, and shall not be construed against the Defendants, Class

Representative, or any other members of the Settlement Class, as an admission or concession that

the consideration to be given hereunder represents the amount that could be or would have been




                                                    33
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 35 of 42




recovered after trial; and

               (e)     do not constitute, and shall not be construed as or received in evidence as,

an admission, concession, or presumption against Class Representative or any other members of

the Settlement Class or any of them, that any of their claims are without merit or infirm or that

damages recoverable under the Complaint would not have exceeded the Settlement Amount.

       41.     Notwithstanding ¶ 40 above, the Parties and their respective counsel may file this

Stipulation and/or the Judgment or Alternative Judgment in any action that may be brought against

them in order to support a defense or counterclaim based on principles of res judicata, collateral

estoppel, release, statute of limitations, statute of repose, good-faith settlement, judgment bar or

reduction, or any theory of claim preclusion or issue preclusion or similar defense or counterclaim,

or to effectuate the liability protection granted them under any applicable insurance policies. The

Parties may file this Stipulation and/or the Judgment or Alternative Judgment in any action that

may be brought to enforce the terms of this Stipulation and/or the Judgment or Alternative

Judgment. All Parties submit to the jurisdiction of the Court for purposes of implementing and

enforcing the Settlement.

                               MISCELLANEOUS PROVISIONS

       42.     All of the exhibits attached hereto are hereby incorporated by reference as though

fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of the Stipulation shall prevail.

       43.     Defendants warrant that, as to the payments made or to be made by or on behalf of

them, at the time of entering into this Stipulation and at the time of such payment they, or to their

knowledge any Persons contributing to the payment of the Settlement Amount, were not insolvent,




                                                 34
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 36 of 42




nor will the payment required to be made by or on behalf of them render them insolvent, within

the meaning of and/or for the purposes of the United States Bankruptcy Code, including §§ 101

and 547 thereof. This representation is made by each of the Defendants and not by their counsel.

       44.     In the event of the entry of a final order of a court of competent jurisdiction

determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

of Defendants to be a preference, voidable transfer, fraudulent transfer or similar transaction and

any portion thereof is required to be returned, and such amount is not promptly deposited into the

Settlement Fund by others, then, at the election of the Class Representative, the Class

Representative and Defendants shall jointly move the Court to vacate and set aside the Releases

given and the Judgment or Alternate Judgment, if applicable, entered in favor of Defendants and

the other Releasees pursuant to this Stipulation, in which event the releases and Judgment, or

Alternate Judgment, if applicable, shall be null and void, and the Parties shall be restored to their

respective positions in the litigation as provided in ¶ 36 above and any cash amounts in the

Settlement Fund (less any Taxes paid, due or owing with respect to the Settlement Fund and less

any Notice and Administration Costs actually incurred, paid or payable) shall be returned as

provided in ¶ 36.

       45.     The Parties intend this Stipulation and the Settlement to be a final and complete

resolution of all disputes asserted or which could be asserted by the Class Representative and any

other Settlement Class Members against the Defendants’ Releasees with respect to the Released

Plaintiffs’ Claims. Accordingly, the Class Representative and his counsel and Defendants and

their counsel agree not to assert in any forum that this Action was brought by the Class

Representative or defended by Defendants in bad faith or without a reasonable basis. No Party

shall assert any claims of any violation of Rule 11 of the Federal Rules of Civil Procedure relating




                                                 35
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 37 of 42




to the institution, prosecution, defense, or settlement of this Action. The Parties agree that the

amounts paid and the other terms of the Settlement were negotiated at arm’s-length and in good

faith by the Parties, including through a mediation process supervised and conducted by Judge

Weinstein and Ambassador Carden, and reflect the Settlement that was reached voluntarily after

extensive negotiations and consultation with experienced legal counsel, who were fully competent

to assess the strengths and weaknesses of their respective clients’ claims or defenses.

       46.     The Parties agree not to issue any press releases or make public comments about

the Settlement, whether at preliminary approval, final approval, or otherwise. Public statements

about the settlement shall be limited to “the parties have settled the matter on mutually agreeable

terms.” In all events, Defendants and their counsel, in any statement made to any media

representative (whether or not for attribution) will not assert that the Action was commenced or

prosecuted in bad faith, nor will they deny that the Action was commenced and prosecuted in good

faith and is being settled voluntarily, on mutually agreeable terms, after consultation with

competent legal counsel. In all events, the Class Representative and his counsel and Defendants

and their counsel shall not make any accusations of wrongful or actionable conduct by either Party

concerning the prosecution, defense, and resolution of the Action, and shall not otherwise suggest

that the Settlement constitutes an admission of any claim or defense alleged.

       47.     The terms of the Settlement, as reflected in this Stipulation, may not be modified

or amended, nor may any of its provisions be waived except by a writing signed on behalf of both

the Class Representative and Defendants (or their successors-in-interest).

       48.     The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

       49.     The administration and consummation of the Settlement as embodied in this




                                                36
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 38 of 42




Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the

purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to Class

Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation (or such other

plan of allocation as may be approved by the Court) and the distribution of the Net Settlement

Fund to Settlement Class Members.

       50.     The waiver by one Party of any breach of this Stipulation by any other Party shall

not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

       51.     This Stipulation and its exhibits and the Supplemental Agreement constitute the

entire agreement among the Class Representative and Defendants concerning the Settlement and

this Stipulation and its exhibits.       All Parties acknowledge that no other agreements,

representations, warranties, or inducements have been made by any Party hereto concerning this

Stipulation, its exhibits or the Supplemental Agreement other than those contained and

memorialized in such documents.

       52.     This Stipulation may be executed in one or more counterparts, including by

signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email.

All executed counterparts and each of them shall be deemed to be one and the same instrument.

       53.     This Stipulation shall be binding upon and inure to the benefit of the successors and

assigns of the Parties, including any and all Releasees and any corporation, partnership, or other

entity into or with which any Party hereto may merge, consolidate or reorganize.

       54.     The construction, interpretation, operation, effect and validity of this Stipulation,

the Supplemental Agreement and all documents necessary to effectuate it shall be governed by the

internal laws of the State of Texas without regard to conflicts of laws, except to the extent that

federal law requires that federal law govern.




                                                 37
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 39 of 42




       55.     If any interest created or otherwise affected by this Stipulation is deemed to violate

the rule against perpetuities, a court of competent jurisdiction shall reform and validate any such

interest consistent with the general intent of the Parties to this Stipulation pursuant to Tex. Prop.

Code Ann. § 5.043(a).

       56.     Any action arising under or to enforce this Stipulation or any portion thereof, shall

be commenced and maintained only in the Court.

       57.     This Stipulation shall not be construed more strictly against one Party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Parties, it being recognized that it is the result of arm’s-length negotiations between the Parties

and all Parties have contributed substantially and materially to the preparation of this Stipulation.

       58.     All counsel and any other Person executing this Stipulation and any of the exhibits

hereto, or any related Settlement documents, warrant and represent that they have the full authority

to do so and that they have the authority to take appropriate action required or permitted to be

taken pursuant to the Stipulation to effectuate its terms.

       59.     Class Counsel and Defendants’ Counsel agree to cooperate fully with one another

in seeking Court approval of the Preliminary Approval Order and the Settlement, as embodied in

this Stipulation, and to use best efforts to promptly agree upon and execute all such other

documentation as may be reasonably required to obtain final approval by the Court of the

Settlement.

       60.     If any Party is required to give notice to another Party under this Stipulation, such

notice shall be in writing and shall be deemed to have been duly given upon receipt of hand

delivery or facsimile or email transmission, with confirmation of receipt. Notice shall be provided

as follows:




                                                  38
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 40 of 42




          If to the Class Representative or        Pomerantz LLP
          Class                                    Attn: Jeremy A. Lieberman, Esq.
          Counsel:                                 600 Third Avenue, 20th Floor
                                                   New York, NY 10016
                                                   Telephone: (212) 661-1100
                                                   Facsimile: (212) 661-8665
                                                   Email: jalieberman@pomlaw.com


          If to Defendants:                        Latham & Watkins LLP
                                                   Attn: Peter A. Wald, Esq.
                                                   505 Montgomery Street
                                                   San Francisco, CA 94111
                                                   Telephone: (415) 391-0600
                                                   Facsimile: (415) 395-8095
                                                   Email: peter.wald@lw.com



       61.     Except as otherwise provided herein, each Party shall bear its own costs.

       62.     Whether or not the Stipulation is approved by the Court and whether or not the

Stipulation is consummated, or the Effective Date occurs, the Parties and their counsel shall use

their best efforts to keep all negotiations, discussions, acts performed, agreements, drafts,

documents signed and proceedings in connection with the Stipulation confidential.

       63.     All agreements made and orders entered during the course of this Action relating

to the confidentiality of information shall survive this Settlement.

       64.     No opinion or advice concerning the tax consequences of the proposed Settlement

to individual Settlement Class Members is being given or will be given by the Parties or their

counsel; nor is any representation or warranty in this regard made by virtue of this Stipulation.

Each Settlement Class Member’s tax obligations, and the determination thereof, are the sole

responsibility of the Settlement Class Member, and it is understood that the tax consequences may

vary depending on the particular circumstances of each individual Settlement Class Member.




                                                 39
Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 41 of 42




                             [signature page follows]




                                    40
  Case 4:17-cv-02368 Document 205-1 Filed on 12/13/20 in TXSD Page 42 of 42



       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed,

by their duly authorized attorneys, as of 0(iu:lt1t;fi:,/l 13   , 2020.



               15 _, 2020
DATED: /)�6bt'l.
          ______                          POMERANTZ LLP

                                          By:
                                                  k
                                                   feV-
                                          Jeremy Lieberman
                                          Austin P. Van
                                          600 Third Avenue, 20th Floor
                                          New York, New York 10016
                                          Telephone: (212) 661-1100
                                          Facsimile: (212) 661-8665
                                          Email: jalieberman@pomlaw.com
                                          Email: avan@pomlaw.com

                                          Class Counsel

         /)�6bt'l. 15 2020
  DATED:------�                           LATHAM & WATKINS LLP

                                          By:-------­
                                          Peter A. Wald, Esq.
                                          505 Montgomery Street
                                          San Francisco, CA 94111
                                          Telephone: (415) 391-0600
                                          Facsimile: (415) 395-8095
                                          Email: peter.wald@lw.com

                                          Attorneys for Defendants




                                                  41
